.




OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN
                  Soa. 40, Art. 16, above referrod   to,
      .0dttiw    VO~IOUS ~XCO,?~IWO i~terifd     her8 -as
       6~ rdi0mr:

                 Wo pomon shall hold or rrrereiso,
            at the aam8 t&m, more thrm.on8 oivil
            ofilce of wltmemt c u I "




‘..
lX3 ,by'takingtfm eonstltutlonaloath
of oftloe before ixnofricer authorized
to adnlrnlstcroath8 wlthln this State,
at&,upota jmssentationof MLahoathof
oifioe together *ith the oertlfloate
Of th&   &tppointm, the 9sarekug Of
stats abal.1insue cacuel8alansto thrsl,
w!ilahshall be erldance of thblr author-
ity to set a8 ~wh.*
        be qmrated under 0 charter provldlng
        for u Liffemnt mathod of aeleotlngcity
        @ysiclons, in uhleh aunt   the csfflee
        of citr.heulthol'floershall be tilled
        em is now f:lled by tbo alty phyt314lan,
         but fn no tntitenes                sh0.u   the offfos   0r
        alty health offioar bm abollahed. The
        city health offloer, after appolnttssnt,
         ~helltukeana                 ~ub80~b0t0tb0         0rfioial
        oath,anG shallfllea~o~yofmwlxwOih
        aadaoo~ofhlm~ppointwa(;IdthMm
        T6B~8t&*lklWdOi~~QDd~

         tlldew

                  Aftarmmi~tlmabcmqwtMelM-
 adi8,itl.8Quraploiapthat~eJltyllrwlQh~-
 aa8,theeountyhaal~~o,u4~
 Q8thostato.Bmm¶QsItms&wrU.ol+UQfffm
 rlthin~~ff~?lu.4aQrtkauutl~

                                                     -P-m@-
                                    w.sulf~               fhu8t8a



~m?apQwulmootthuopo8~ttLoarw~e?rodby
 law, end the dantiaa                       of tbyu~bm              tam8
 ercfffloei8f%xouy                         SaaM     asan   P..x?.sPs




              -The 8tdt&tw or thb +tntm pro-
         rid% that  'all oounty al&dm8dofQal
         puaranthaoehallb8 l  abartiW~,~tibjeot
         t0 aa retpimsd by rwah rule8 aa regu-
      latium ok may be graseribadby the GQV-
      ornor or State I,iealth
                            Offloer' (HOI. St.
      d%   4X88).and a3.m that *aUhaalth
      authati6fj 0s tha d44t~, f2r0r cram00u11-
      ty or elty there&, ahall obey the rule
      unaregplattms prasoribadb the&trar-
      nor or stute l:salth~omoe* faev. St.




bow    ef tlm   etato Ihard   of   limlth arh   entttlm&




            WeBDnQlud@th&th%8           omqaw&lQ~




         Yinas it i8 uuxhol~thatttb       pod-
             and OOUltty-th
thi8 Of f3it.y                 dfiWJF8 8ad
where  of the state Eoard of Health are "aIri
OfflG~8 Of WhiW&"    it i8 OUl?fU&hOr OpinitE8l
that ths ooxmtitutionalprehibitianuontalnod in
mials Is, seation 40, against w    per- hold-
lion.   Fred ‘2.   ~'orter,
                          ApTI 20, 1939, Page 6
ing or exctrcislng    two such offices at the same .
time Is applicable in both the situationsyou
dmoribe. A parson caxinothold the positions of
olty health officer and also the posltlonof
county he.fiLt~   offlour without rlolating the Can-
stltutlon. liar can a parson hold both the posl-
tlcm of county health offloer and membershipon
the St&e Uo.:rdof U‘:althfor the same.mas)n.